                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 ROBERT ALLEN DANENBERG,

                Petitioner,                              CIVIL ACTION NO.: 4:18-cv-280

        v.

 EDWARD PHILBIN, WARDEN,

                Respondent.



                                          ORDER

       After a careful, de novo review of the file, the Court concurs with the Magistrate Judge’s

December 20, 2018 Report and Recommendation, (doc. 4), to which Petitioner filed Objections,

(doc. 5).    Accordingly, the Court OVERRULES Petitioner’s Objections and ADOPTS the

Report and Recommendation as the opinion of the Court. The Court DISMISSES Petitioner’s

28 U.S.C. § 2254 Petition for Habeas Corpus, (doc. 1), DENIES Petitioner a Certificate of

Appealability and DENIES Petitioner in forma pauperis status on appeal. The Court DIRECTS

the Clerk of Court to CLOSE this case.

       SO ORDERED, this 15th day of January, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
